HARRIS, J.
The issue here is whether the trial court erred in refusing to grant an extension of time to file a motion for rehearing after the ruling on Janson’s Rule 3.850 motion because “motions for rehearing are not permitted” on motions for postconviction relief. We reverse. See Rule 3.850(g), Fla. R.Crim. P. (granting a fifteen-day period for the filing of a motion for rehearing “of any order denying a motion under this rule”); See also Sanders v. State, 611 So.2d 561 (Fla. 3d DCA 1992).
REVERSED and REMANDED.
THOMPSON, C.J., and SAWAYA, J., concur.